Exhibit 10.14

 

FIRST AMENDMENT TO JUNIOR CREDIT AGREEMENT

 

This FIRST AMENDMENT TO JUNIOR CREDIT AGREEMENT (this “Amendment”) is dated as
of August 14, 2013, and is entered into by and among Plexus Fund II, L.P., as
Administrative Agent for the lenders (“Lenders”) party to the Credit Agreement
(as defined below) (in such capacity, together with its permitted successors and
assigns in such capacity, “Administrative Agent”), the Lenders, RMG Networks
Holding Corporation, a Delaware corporation formerly known as SCG Financial
Acquisition Corp. (“RMG Parent”), the direct and indirect domestic Subsidiaries
of RMG Parent listed on the signature pages hereto as “Borrowers” (together with
RMG Parent, collectively, “Borrowers”) and the other direct and indirect
domestic Subsidiaries of RMG Parent listed on the signature pages hereto as
“Guarantors” (collectively, “Guarantors” and together with Borrowers,
collectively, “Loan Parties”).

 

W I T N E S S E T H:

 

WHEREAS, the Loan Parties, Administrative Agent and the Lenders signatory
thereto from time to time are parties to that certain Junior Credit Agreement
dated as of April 19, 2013 (as amended, restated, supplemented or otherwise
modified, the “Credit Agreement”; capitalized terms used but not defined herein
have the definitions provided therefor in the Credit Agreement);

 

WHEREAS, the Borrowers have requested that Administrative Agent and the Lenders
agree to amend the Credit Agreement as provided herewith; and

 

WHEREAS, Administrative Agent and the undersigned Lenders have agreed to amend
the Credit Agreement, subject to the terms and conditions set forth herein;

 

NOW THEREFORE, in consideration of the mutual conditions and agreements set
forth in the Credit Agreement and this Amendment, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

 

1.     Amendments. Subject to the satisfaction of the applicable conditions set
forth in Section 2 below, and in reliance on the representations and warranties
set forth in Section 3 below, Administrative Agent and the undersigned Lenders
hereby agree that, effective as of June 29, 2013, the Credit Agreement shall be,
and hereby is, amended to delete from each of Sections 6.03(a), 6.03(b), 6.03(c)
and Section 6.03(d) each covenant testing period ending on each of June 30, 2013
and September 30, 2013 (it being understood, for purposes of clarification, that
such deletion shall apply only to covenant testing periods ending on each of
June 30, 2013 and September 30, 2013, and shall have no applicability to any
other testing periods that include, but do not end on, June 30, 2013 and/or
September 30, 2013).

 

2.     Conditions to Effectiveness. The effectiveness of Section 1 of this
Amendment is subject to the following conditions precedent:

 

(a)     Administrative Agent shall have received a copy of this Amendment
executed by each Loan Party and Lenders constituting Required Lenders;

 

(b)     Administrative Agent shall have received a fully executed copy of an
amendment to the Senior Credit Agreement in the form of Exhibit A hereto;

 

(c)     after giving effect to this Amendment, no Default or Event of Default
shall have occurred and be continuing; and

 

(d)     Administrative Agent shall have received evidence satisfactory to the
Administrative Agent that RMG Parent shall have received an additional
$40,000,000 in gross equity proceeds.

 

3.     Representations and Warranties. To induce Administrative Agent and the
undersigned Lenders to enter into this Amendment, each Loan Party represents and
warrants to Administrative Agent and Lenders that:

 

(a)     the execution, delivery and performance of this Amendment has been duly
authorized by all requisite corporate action on the part of such Loan Party and
this Amendment has been duly executed and delivered by such Loan Party;

 

 
-1-

--------------------------------------------------------------------------------

 

 

(b)     each representation and warranty contained in the Credit Agreement or in
any other Loan Document is true and correct in all material respects as of the
date hereof, with the same effect as though made on the date hereof (except to
the extent that any such representation or warranty speaks to an earlier date,
in which case such representation or warranty shall be true and correct as of
such earlier date); and

 

(c)     after giving effect to this Amendment, no Default or Event of Default
has occurred and is continuing.

 

4.     Severability. Any provision of this Amendment held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment and the effect thereof shall be
confined to the provision so held to be invalid or unenforceable.

 

5.     References. Any reference to the Credit Agreement contained in any
document, instrument or Loan Document executed in connection with the Credit
Agreement shall be deemed to be a reference to the Credit Agreement as modified
by this Amendment.

 

6.     Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which shall be deemed to be an original, but all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of
this Amendment by telecopier or pdf shall be equally as effective as delivery of
an original executed counterpart of this Amendment. Any party delivering an
executed counterpart of this Amendment by telecopier or pdf shall also deliver
an original executed counterpart of this Amendment but the failure to deliver an
original executed counterpart shall not affect the validity, enforceability, and
binding effect of this Amendment.

 

7.     Ratification. The terms and provisions set forth in this Amendment shall
modify and supersede all inconsistent terms and provisions of the Credit
Agreement and shall not be deemed to be a consent to the modification or waiver
of any other term or condition of the Credit Agreement. Except as expressly
modified and superseded by this Amendment, the terms and provisions of the
Credit Agreement are ratified and confirmed and shall continue in full force and
effect.

 

8.     Governing Law. This Amendment shall be governed by, and construed in
accordance with, the law of the State of New York applicable to contracts made
and to be performed in the State of New York.

 

[Signature Pages Follow]

 

 
-2-

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

BORROWERS:

RMG NETWORKS HOLDING CORPORATION, f/k/a SCG Financial Acquisition Corp., as a
Borrower

 

By: /s/ Garry K.
McGuire                                                                                           
Name: Garry McGuire
Title: CEO

 

SCG FINANCIAL MERGER I CORP., as a Borrower

 

By: /s/ Garry K.
McGuire                                                                                          
 
Name: Garry McGuire
Title: CEO

 

RMG NETWORKS HOLDINGS, INC., f/k/a Reach Media Group Holdings, Inc., as a
Borrower

 

By: /s/ Garry K.
McGuire                                                                                           
Name: Garry McGuire
Title: CEO

 

RMG NETWORKS, INC., as a Borrower

 

By: /s/ Garry K.
McGuire                                                                                          
 
Name: Garry McGuire
Title: CEO

 

SYMON HOLDINGS CORPORATION, as a Borrower

 

By: /s/ William
Cole                                                                                                    
Name: William Cole
Title: CFO

 

SYMON COMMUNICATIONS, INC., as a Borrower

 

By: /s/ William
Cole                                                                                                    
Name: William Cole
Title: CFO

 

 
-3-

--------------------------------------------------------------------------------

 

 

GUARANTORS:

RMG MEDIA NETWORKS, INC., a Delaware corporation

 

By: /s/ Garry K.
McGuire                                                                                           
Name: Garry McGuire
Title: CEO

 

EMN ACQUISITION CORPORATION, a Delaware corporation

 

By: /s/ Garry K.
McGuire                                                                                          
 
Name: Garry McGuire
Title: CEO

 

EXECUTIVE MEDIA NETWORK, INC., a New York corporation

 

By: /s/ Garry K.
McGuire                                                                                          
 
Name: Garry McGuire
Title: CEO

 

CORPORATE IMAGE MEDIA, INC., a New York corporation

 

By: /s/ Garry K.
McGuire                                                                                          
 
Name: Garry McGuire
Title: CEO

 

PROPHET MEDIA LLC, a New York limited liability company

 

By: /s/ Garry K.
McGuire                                                                                          
 
Name: Garry McGuire
Title: CEO

 

SYMON LV, LLC, a Nevada limited liability company

 

By: /s/ William
Cole                                                                                                   
 
Name: William Cole
Title: CFO

 

 
-4-

--------------------------------------------------------------------------------

 

 

ADMINISTRATIVE AGENT AND LENDERS:

PLEXUS FUND II, L.P., as Administrative Agent and as a Lender

 

By: /s/ Will
Anders                                                                                                    
Name: Will Anders
Title: Manager

 

 
-5-

--------------------------------------------------------------------------------

 

 

 

 

Exhibit A

Amendment to Senior Credit Agreement

 

[See Attached]

 

 

-6-